Case 1:19-cr-00802-GBD Document 32 Filed 05/11/20 Page 1 of 2

   

305 Madison Avenue
New York, NY 10165
T: 212-922-1080
F: 212-949-8255

Clayman &
Rosenberg‘

Isabelle A. Kirshner
Partner
kirshner@clayro.com

 

May 6, 2020
Hon. George Daniels SO ORDERED:
United States Courthouse Lp B D wl
500 Pearl Street ay a l SN 3
New York, N.Y, 10007 Cpprecee Daniels, U.S.D.J.

BY ECF ena
Dated: MAY 7 4 2020

 

Re: United States v. Aron Fried
19 Crim. 809 (GBD)

 

Dear Judge Daniels:

We are the attorneys for Aron Fried, the above named defendant. I am writing to seek
permission for Mr. Fried to travel to Florida.

As your honor may recall, in March we sought permission for Mr. Fried to go to Florida
for Passover. Your honor granted that request, but Mr. Fried cancelled his trip and remained in
New Jersey for the holiday. Instead, his wife and children went to Florida last weekend and he
would like to join them. If permission is granted, he intends to fly to Florida on May 8, 2020 and
return to New York on May 17, 2020.

Ravi Sagar, one of the prosecutors assigned to this matter, has no objection to this
request. Dominique Jackson has indicated that Pre-Trial Services takes no position.

Thank you for your attention to this matter.

Very truly yours,

-

Cree ee

 
Case 1:19-cr-00802-GBD Document 32 Filed 05/11/20 Page 2 of 2
Case 1:19-cr-00802-GBD Document 31 Filed 05/06/20 Page 2 of 2

Isabelle A. Kirshner

 
